UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6245



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR EDWARD WILLIAMSON, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CR-02-324; CA-05-1494-8)


Submitted: June 15, 2006                        Decided: June 20, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Edward Williamson, Jr., Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Arthur     Edward   Williamson,     Jr.,   seeks    to   appeal   the

district court’s oral order denying his motion to reconsider under

Fed. R. Civ. P. 60(b)(2) in his underlying 28 U.S.C. § 2255 (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a    certificate    of      appealability.        28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Williamson has

not made the requisite showing.

            Additionally, we construe Williamson’s notice of appeal

and informal brief on appeal as an application to file a second or

successive    motion    under   28    U.S.C.    §   2255.   United   States    v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003).               In order to obtain

authorization to file a successive § 2255 motion, a prisoner must

assert claims based on either: (1) a new rule of constitutional

law, previously unavailable, made retroactive by the Supreme Court


                                      - 2 -
to cases on collateral review; or (2) newly discovered evidence

that would be sufficient to establish by clear and convincing

evidence    that   no   reasonable     factfinder      would     have    found   the

petitioner guilty of the offense. 28 U.S.C. §§ 2244(b)(2), 2255

(2000).       Williamson’s    claims    do     not   satisfy    either    of   these

conditions.     We therefore deny authorization to file a successive

§ 2255 motion. Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal    contentions    are     adequately      presented    in   the

materials     before    the   court    and     argument   would    not     aid   the

decisional process.



                                                                         DISMISSED




                                       - 3 -